Reasons for Allowance
Claims 1-23 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses obtaining, from the visual display system, a visual display system true time based on a visual display system local time and a visual display system time deviation, generating, by the visual display system, a synchronisation message configured for transmission to a processing server, wherein the synchronisation message includes the visual display system true time, a visual content state and a visual content timecode; transmitting, by the processing server, the synchronisation message at a periodic time interval to the mobile device, determining an audio content timecode that is based on the visual content timecode, a mobile device true time and the visual display system true time; wherein when triggered to play the audio content on the mobile device at a second location and time when the visual content state is in a playing mode, the audio content is played at the audio content timecode that is synchronised with the visual content timecode associated with the current position of the visual content on the visual display system.
The prior art of Smith (U.S. Pub. No. 20210281717 A1) discloses a method includes receiving an audio-video signal comprising an audio signal and a video signal at a source device. The video signal comprises a video time stamp. The method further includes communicating the audio signal from the source device to a first sink device through a wireless network with a second time stamp, communicating the video signal to a second sink device, generating a synchronization (synch) signal at the second sink device, communicating the synch signal from the second sink device to the first sink device, comparing the synch signal to the second time stamp at the first sink device, adjusting a relative playback timing of the audio signal in response to comparing and generating an audible signal from the audio signal at the sink device.
The prior art of Bannister (U.S. Pub. No. 20170105054 A1) discloses the system can include a timecode module configured to generate a local timecode, the local timecode having a time corresponding to a local clock, an RF receiver configured to receive one or more timecode packets from a master device, and the timecode module can be further configured to synchronize the local clock with a master device clock based on a comparison of the local timecode and a master device timecode, the master device timecode included in the one or more timecode packets.
The prior art of VANDOROS (WO 2020060551 A1) discloses synchronizing remotely played audio with a video display includes: receiving, by a receiving device of a processing server, a video data file, wherein the video data file includes at least a video stream and an audio stream; extracting, by a decoding module, the audio stream from the received video data file; receiving, by the receiving device of the processing server, a video timestamp, wherein the video timestamp corresponds to a time of the video stream as being displayed by a display device; generating, by a generation module of the processing server, a broadcast message, wherein the broadcast message includes at least the video timestamp, a server time of the processing server, and a response time; and electronically transmitting, by a transmitting device of the processing server, the generated broadcast message to one or more computing devices.
The prior art of Schramm (U.S. Pub. No. 20130070860 A1) discloses a processing unit may be a control device of the vehicle. The first processing unit may, for example, be a central control device of the vehicle (for example, a so-called head unit). The second processing unit may, for example, be a control device of an RSE unit. In particular, the processing unit may be a mobile device that is connected with the network, for example, by way of a radio interface. It thereby becomes possible that, for example, a monitor functionality of a mobile device is integrated as a (second) processing unit; the output of the piece of sound information may, for example, take place by way of the main sound field of the vehicle. Thus, a passenger in the vehicle can use the display of his mobile terminal for viewing the piece of video information from the source and, with respect to the latter, hears the piece of audio information by way of the vehicle loudspeakers in a lip-synchronized manner. 

Inter alia, independent claims 9 and 21-23, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426